1.	Claims 1-4,9-10,14-18,21 and 23-25 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1,312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with attorney Geoffrey Heaven (Reg no. 71,646 ) on Feb 9th, 2021.
The application has been amended as follows:

1. (Currently Amended) A method comprising:
	receiving, by an account management system of a first entity, an authorization token request from a platform management system of a second entity, wherein the authorization token is useable during a process of authorizing the platform management system to access a third-party account managed by the account management system and owned by a third entity;
	sending, from the account management system to the platform management system, a first temporary redirect Uniform Resource Locator (URL), wherein the first temporary redirect URL includes the authorization token, wherein the first temporary first number of usages;
	receiving, from a third-party electronic device using the first temporary redirect URL and the authorization token, an account access request to authorize the second entity to access the third-party account; 
receiving, from the third-party electronic device, an indication that the third entity accepts an account access agreement corresponding to the account access request;
	sending, from the account management system to the third-party device, a second temporary redirect Uniform Resource Locator (URL) operable to direct the third-party device to the platform management system, wherein the second temporary redirect URL includes the authorization token, wherein the second temporary redirect URL expires after a second specified period of time or second number of usages;
	receiving, from the platform management system, an account access token request, wherein the account access token request includes the authorization token;
	in response to verifying the authorization token included in the account access token request, generating, by the account management system, an account access token that is assigned to the third-party account and the second entity and that indicates that the third entity has authorized the second entity to access the third-party account;
	communicating the account access token to [[a]] the platform management system of the second entity; 
receiving the account access token from the platform management system; and 	in response to receiving the account access token, granting the platform management system access to the third-party account based on the platform 

9. (Currently Amended) A system comprising:
	one or more processors; and
	one or more non-transitory computer-readable media containing instructions which, in response to being executed by the one or more processors, cause the system to perform operations comprising: 
receiving, at a platform management system of a second entity from an account management system of a first entity, a first temporary redirect Uniform Resource Locator (URL), wherein the first temporary redirect URL includes an authorization token useable during a process of authorizing the platform management system to access a third-party account managed by the account management system and owned by a third entity, wherein the first temporary redirect URL expires after a first specified period of time or first number of usages; 
sending, from the platform management system to a third-party electronic device, the first temporary redirect URL; 
receiving, from the third-party electronic device via a second temporary redirect Uniform Resource Locator (URL) generated by the account management system, an access request, wherein the access request includes the authorization token, wherein the second temporary redirect URL expires after a second specified period of time or second number of usages; 
communicating, to [[an]] the account management system of [[a]] the first entity from [[a]] the platform management system of [[a]] the second entity, an account access execution command in response to the access request, wherein the account access execution command includes the authorization token; 
receiving, from the account management system as a response to the account access execution command, an account access token that is assigned to the third-party account and the second entity and that indicates that the third entity has authorized the second entity to access the third-party account; and 
communicating, by the platform management system, an account access request that requests that a particular operation be performed with respect to the third-party account, the account access request including the account access token.

14. (Currently Amended) One or more non-transitory computer-readable media containing instructions which, in response to being executed by one or more processors, cause a system to perform operations comprising:
	receiving, by an account management system of a first entity, an authorization token request from a platform management system of a second entity, wherein the authorization token is useable during a process of authorizing the platform management system to access a third-party account managed by the account management system and owned by a third entity;
	sending, from the account management system to the platform management system, a first temporary redirect Uniform Resource Locator (URL), wherein the first temporary redirect URL includes the authorization token, wherein the first temporary redirect URL expires after a first specified period of time or first number of usages;
	receiving, from a third-party electronic device using the first temporary redirect URL and the authorization token, an account access request to authorize the second entity to access the third-party account;
	receiving, from the third-party electronic device, an indication that the third entity accepts an account access agreement corresponding to the account access request;
	sending, from the account management system to the third-party device, a second temporary redirect Uniform Resource Locator (URL) operable to direct the third-party device to the platform management system, wherein the second temporary redirect URL includes the authorization token, wherein the second temporary redirect URL expires after a second specified period of time or second number of usages;
receiving, from the platform management system, an account access token request, wherein the account access token request includes the authorization token;
	in response to verifying the authorization token included in the account access token request, generating, by the account management system, an account access token that is assigned to the third-party account and the second entity and that indicates that the third entity has authorized the second entity to access the third-party account; and
	communicating the account access token to [[a]] the platform management system of the second entity such that the account access token is usable by the platform management system to access the third-party account according to the account access agreement.




                                                           CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND  can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/9/2021